         

Exhibit 10.5
MYLAN INC.
SEVERANCE PLAN
          The Company hereby adopts the Mylan Inc. Severance Plan for the
benefit of certain employees of the Company and its subsidiaries, on the terms
and conditions hereinafter stated. All capitalized terms used herein are defined
in Section 1 hereof. The Plan, as set forth herein, is intended to help retain
qualified employees, maintain a stable work environment and provide economic
security to eligible employees in the event of certain terminations of
employment. The Plan, as a “severance pay arrangement” within the meaning of
Section 3(2)(B)(i) of ERISA, is intended to be excepted from the definitions of
“employee pension benefit plan” and “pension plan” set forth under section 3(2)
of ERISA, and is intended to meet the descriptive requirements of a plan
constituting a “severance pay plan” within the meaning of regulations published
by the Secretary of Labor at Title 29, Code of Federal Regulations §
2510.3-2(b).
SECTION 1. DEFINITIONS. As hereinafter used:
          1.1 “Board” means the Board of Directors of the Company.
          1.2 “Cause” means (a) for purposes of a termination of employment
(other than during the Change in Control Protection Period): (i) the failure by
the Eligible Employee to substantially perform the Eligible Employee’s duties
(other than any such failure resulting from the Eligible Employee’s incapacity
due to physical or mental illness), (ii) the continued failure by the Eligible
Employee to perform his duties at a satisfactory level of performance after
written notification from his or her manager or supervisor of such failure and
after having been provided with a reasonable opportunity to cure such failure,
or (iii) the engaging by the Eligible Employee in conduct which is injurious to
the Company, monetarily or otherwise; and (b) for purposes of a termination
during the Change in Control Protection Period: (x) the willful and continued
failure by the Eligible Employee to substantially perform the Eligible
Employee’s duties (other than any such failure resulting from the Eligible
Employee’s incapacity due to physical or mental illness) or (y) the willful
engaging by the Eligible Employee in conduct which is injurious to the Company,
monetarily or otherwise. For purposes of clause (b) above, no act, or failure to
act, on the Eligible Employee’s part shall be deemed “willful” unless done, or
omitted to be done, by the Eligible Employee not in good faith or without
reasonable belief that the Eligible Employee’s act, or failure to act, was in
the best interests of the Company.
          1.3 A “Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:
          (1) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act or any successor provision) of 20% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting

 



--------------------------------------------------------------------------------



 



Securities”); provided, however, that, for purposes of this Section 1.4(1), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company or any of its subsidiaries, (ii) any
acquisition by the Company or any of its subsidiaries, (iii) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary, (iv) any acquisition by a Person that is permitted
to, and actually does, report its beneficial ownership on Schedule 13G (or any
successor schedule); provided that, if such Person subsequently becomes required
to or does report its beneficial ownership on Schedule 13D (or any successor
schedule), then, for purposes of this paragraph, such Person shall be deemed to
have first acquired, on the first date on which such Person becomes required to
or does so report, beneficial ownership of all of the Outstanding Company Common
Stock and Outstanding Company Voting Securities beneficially owned by it on such
date or (v) any acquisition pursuant to a transaction that complies with
Section 1.3 (3)(A), (3)(B) and (3)(C); or
          (2) Individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; provided, however, the term
“Incumbent Board” as used in this Plan shall not include any such individual
whose initial assumption of office as a director occurs as a result of an actual
or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or
          (3) Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Company, or the acquisition of assets or stock of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination continue to represent (either by
remaining outstanding or being converted into voting securities of the resulting
or surviving entity or any parent thereof) more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries), (B) no Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) individuals who comprise the
Incumbent Board immediately prior

2



--------------------------------------------------------------------------------



 



to such Business Combination constitute at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially of the Company’s
assets either directly or through one or more subsidiaries); or
          (4) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
          1.4 “Change in Control Protection Period” shall mean the period
commencing on the date a Change in Control occurs and ending on the 2nd
anniversary of such date.
          1.5 “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as from time to time amended.
          1.6 “Code” means the Internal Revenue Code of 1986, as it may be
amended from time to time.
          1.7 “Company” means Mylan Inc. or any successors thereto.
          1.8 “Disability” means a physical or mental condition entitling the
Eligible Employee to benefits under the applicable long-term disability plan of
the Company or any its subsidiaries, or if no such plan exists, causing the
Eligible Employee to be unable to substantially perform his or her duties for at
least 6 months in any 12-month period.
          1.9 “Effective Date” shall mean the date on which the Board adopts
this Plan.
          1.10 “Eligible Employee” means, (i) for purposes of terminations of
employment (other than during the Change in Control Protection Period), any
full-time employee of the Company or any subsidiary thereof who has completed at
least two (2) Years of Service with the Company or any subsidiary prior to his
or her Severance Date and (ii) for purposes of terminations of employment during
the Change in Control Protection Period, any full-time employee of the Company
or any subsidiary thereof; provided, however, that Eligible Employees shall not
include (1) any employees in respect of whom the Company has entered into a
collective bargaining agreement, (2) any individual who is a party to a written
employment agreement or is eligible under any other plan, policy or arrangement
sponsored or maintained by the Company or any subsidiary (including but not
limited to an entity that may become a subsidiary after the Effective Date)
thereof (other than a Transition and Succession Agreement) that provides for
severance payment and benefits upon termination of employment, unless such
individual elects to waive all severance payments and benefits under such
agreement, plan, policy or arrangement in connection with such individual’s
termination of employment or (3) any individual who is actually entitled (i.e.,
not just eligible) to receive severance payments and benefits pursuant to a
Transition and Succession Agreement with the Company.
          1.11 “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
          1.12 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

3



--------------------------------------------------------------------------------



 



          1.13 “Excise Tax” shall mean any excise tax imposed under section 4999
of the Code or any successor provision thereto.
          1.14 “Good Reason” for a Tier I Employee or a Tier II Employee means
(i) a material adverse alteration in the nature or status of the employee’s
responsibilities with the Company or any subsidiary thereof from those in effect
immediately prior to the Change in Control, (ii) a reduction in the employee’s
annual salary or target bonus opportunity from those in effect immediately prior
to the Change in Control, or (iii) a relocation of the employee’s principal
place of employment that causes the employee’s commute from his or her principal
residence to the new work location to increase by 30 miles or more. “Good
Reason” for any other Eligible Employee means (x) a reduction in the employee’s
annual base salary or (y) a relocation of the employee’s principal place of
employment that causes the employee’s commute from his or her principal
residence to the new work location to increase by 30 miles or more.
          1.15 “Plan” means the Mylan Inc. Severance Plan, as set forth herein,
as it may be amended from time to time.
          1.16 “Plan Administrator” means the person or persons appointed from
time to time by the Board which appointment may be revoked at any time by the
Board.
          1.17 A “Potential Change in Control” shall be deemed to have occurred
if the event set forth in any one of the following paragraphs shall have
occurred:
          (1) The Company enters into a definitive agreement, the consummation
of which would result in the occurrence of a Change in Control;
          (2) Any Person (other than the Company or any of its subsidiaries)
commences (within the meaning of Regulation 14D promulgated under the Exchange
Act or any successor regulation) a tender or exchange offer which, if
consummated, would result in a Change in Control;
          (3) Any Person (other than the Company or any of its subsidiaries)
files with the Securities and Exchange Commission a preliminary or definitive
proxy statement relating to an election contest with respect to the election or
removal of directors of the Company which solicitation, if successful, would
result in a Change in Control;
          (4) The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act or any successor
provision) of 15% or more of either (A) the Outstanding Company Common Stock or
(B) the combined voting power of the Outstanding Company Voting Securities;
provided, however, that, for purposes of this Section 1.17, the following
acquisitions shall not constitute a Potential Change in Control: (i) any
acquisition directly from the Company or any of its subsidiaries, (ii) any
acquisition by the Company or any of its subsidiaries, (iii) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary; or (iv) any acquisition by a Person that is permitted
to, and actually does, report its beneficial ownership on Schedule 13G (or any
successor schedule); provided that, if such Person subsequently becomes required
to or

4



--------------------------------------------------------------------------------



 



does report its beneficial ownership on Schedule 13D (or any successor
schedule), and at the time has beneficial ownership of 15% or more of either the
Outstanding Company Common Stock or the combined voting power of the Outstanding
Company Voting Securities, then a Potential Change in Control shall be deemed to
occur at such time; or
          (5) The Board adopts a resolution to the effect that a Potential
Change in Control has occurred.
          1.18 “Severance” means (1) the involuntary termination of an Eligible
Employee’s employment by the Company or any subsidiary thereof other than for
Cause, death or Disability or (2) a voluntary termination of an Eligible
Employee’s employment for Good Reason during the Change in Control Protection
Period; provided, however, that a Severance shall not occur by reason of the
divestiture of a facility, sale of a business or business unit, or the
outsourcing of a business activity with which the Eligible Employee is
affiliated if the Eligible Employee is offered comparable employment by the
entity which acquires such facility, business or business unit or which succeeds
to such outsourced business activity.
          1.19 “Severance Date” means the date on which an Eligible Employee
incurs a Severance.
          1.20 “Tier I Employee” means an Eligible Employee in Pay Grade 17 or
higher, determined as of the Severance Date, or any other Eligible Employee
designated by the Company as a Tier I Employee.
          1.21 “Tier II Employee” means an Eligible Employee in Pay Grades 13
through 16, determined as of the Severance Date, or any other Eligible Employee
designated by the Company as a Tier II Employee.
          1.22 “Tier III Employee” means an Eligible Employee in Pay Grade 7
through 12, determined as of the Severance Date, or any other Eligible Employee
designated by the Company as a Tier III Employee.
          1.23 “Tier IV Employee” means an Eligible Employee in Pay Grades 5
through 6, determined as of the Severance Date, or any other Eligible Employee
designated by the Company as a Tier IV Employee.
          1.24 “Tier V Employee” means an Eligible Employee who is not, as of
his or her Severance Date, a Tier I Employee, Tier II Employee, Tier III
Employee, or Tier IV Employee.
          1.25 “Years of Service” shall mean an Eligible Employee’s number of
continuous years of employment with the Company and/or any subsidiary thereof
since the Employee’s most recent hire date. In computing Years of Service, a
period between six full months of employment and one year shall be deemed to be
one full year, and a period of less than six full months shall be deemed to be
zero years. For example, nine years and six months will be deemed to be ten
Years of Service while nine years and anything less than six full months will be
deemed to be nine Years of Service. During the Change in Control Protection
Period,

5



--------------------------------------------------------------------------------



 



any Eligible Employee who has fewer than two Years of Service since his or her
most recent hire date will be deemed to have two Years of Service for purposes
of this Plan.

SECTION 2.   SEVERANCE BENEFITS (OTHER THAN DURING CHANGE IN CONTROL PROTECTION
PERIOD).

          2.1 Tier I Employees. Each Tier I Employee who incurs a Severance
other than during a Change in Control Protection Period shall be entitled to
(i) continuation of his or her annual base salary, as in effect on the Severance
Date, for a number of months equal to his or her Years of Service, but with a
minimum of nine (9) months and a maximum of twelve (12) months, (ii) a monthly
payment for the number of months he or she receives salary continuation pursuant
to this Section 2.1 (or would have received such payments if the Company had not
elected to make a lump sum payment pursuant to Section 2.7), in an amount equal
to the cost of premiums for continuation of coverage under COBRA for such
employee and his eligible dependents; provided, however, that payments otherwise
due to such Eligible Employee shall cease to the extent benefits of the same
type are received by or made available to such Eligible Employee by a subsequent
employer, and (iii) outplacement services for up to twelve (12) months following
the Severance Date.
          2.2 Tier II Employees. Each Tier II Employee who incurs a Severance
other than during the Change in Control Protection Period shall be entitled to
(i) continuation of his or her annual base salary, as in effect on the Severance
Date, for a number of months equal to his or her Years of Service, but with a
minimum of six (6) months and a maximum of nine (9) months, (ii) a monthly
payment for the number of months he or she receives salary continuation pursuant
to this Section 2.2 (or would have received such payments if the Company had not
elected to make a lump sum payment pursuant to Section 2.7), in an amount equal
to the cost of premiums for continuation of coverage under COBRA for such
employee and his eligible dependents; provided, however, that payments otherwise
due to such Eligible Employee shall cease to the extent benefits of the same
type are received by or made available to such Eligible Employee by a subsequent
employer, and (iii) outplacement services for up to nine (9) months following
the Severance Date.
          2.3 Tier III and IV Employees. Each Tier III Employee and Tier IV
Employee who incurs a Severance other than during a Change in Control Protection
Period shall be entitled to (i) continuation of his or her annual base salary,
as in effect on the Severance Date, for a number of months equal to his or her
Years of Service, but with a minimum of three (3) months and a maximum of six
(6) months and (ii) a monthly payment for the number of months he or she
receives salary continuation pursuant to this Section 2.3 (or would have
received such payments if the Company had not elected to make a lump sum payment
pursuant to Section 2.7), in an amount equal to the cost of premiums for
continuation of coverage under COBRA for such employee and his eligible
dependents; provided, however, that payments otherwise due to such Eligible
Employee shall cease to the extent benefits of the same type are received by or
made available to such Eligible Employee by a subsequent employer. In addition,
each Tier III Employee shall be provided with outplacement services for a number
of months equal to the number of months during which he or she is receiving
salary continuation payments (or would have received such payments if the
Company had not elected to make a lump sum payment pursuant to Section 2.7).

6



--------------------------------------------------------------------------------



 



          2.4 Tier V Employees. Each Tier V Employee who incurs a Severance
other than during a Change in Control Protection Period shall be entitled to
(i) continuation of his or her annual base salary, as in effect on the Severance
Date, for a number of months equal to his or her Years of Service, but with a
minimum of two (2) months and a maximum of four (4) months and (ii) a monthly
payment for the number of months he or she receives salary continuation pursuant
to this Section 2.4 (or would have received such payments if the Company had not
elected to make a lump sum payment pursuant to Section 2.7), in an amount equal
to the cost of premiums for continuation of coverage under COBRA for such
employee and his eligible dependents; provided, however, that payments otherwise
due to such Eligible Employee shall cease to the extent benefits of the same
type are received by or made available to such Eligible Employee by a subsequent
employer.
          2.5 Release. Notwithstanding the foregoing, as a condition to the
receipt of any payment pursuant to the applicable provision of this Section 2,
each Eligible Employee shall be required to execute and not revoke (within the
seven (7) day revocation period) a Separation Agreement provided by the Company
which contains a general release of claims in favor of the Company. Such release
and waiver of claims must be signed within twenty-one (21) days (or such longer
period as mandated by applicable employment laws) following the Eligible
Employee’s Severance Date.
          2.6 Time of Payments. Subject to Section 7.11 hereof, all payments
required to be made hereunder to an Eligible Employee shall be made or shall
commence on the thirtieth (30th) day following the Eligible Employee’s Severance
Date, or, if later, on the eighth (8th) day following the expiration of the
release consideration period required by applicable law; provided, however, that
in each case the release contemplated by Section 2.5 has been executed and has
become non-revocable prior to any payment hereunder.
          2.7 Lump Sum Payment. The Company may, in its sole discretion, elect
to pay severance benefits hereunder in a lump sum but only to the extent
permissible under, and then only in accordance with the requirements of,
Section 409A of the Code.
SECTION 3. CHANGE IN CONTROL SEVERANCE BENEFITS.
          3.1 Generally. Subject to Section 3.7 and Section 5 hereof, Eligible
Employees shall be entitled to severance benefits pursuant to the applicable
provisions of this Section 3 if they incur a Severance during the Change in
Control Protection Period. For purposes of calculating severance benefits
pursuant to this Section 3, any reduction in an Employee’s annual base salary or
annual target bonus during the Change in Control Protection Period shall be
disregarded.
          3.2 Tier I Employees. Subject to Section 3.7 and Section 5 hereof, the
Company shall pay to each Tier I Employee who incurs a Severance during the
Change in Control Protection Period a lump sum payment equal to two (2) times
the sum of his or her then annual base salary plus his or her annual target
bonus for the year in which the Severance occurs.
          3.3 Tier II, III, IV and V Employees. Subject to Section 3.7 and
Section 5 hereof, the Company shall pay to each Tier II Employee, Tier III
Employee, Tier IV Employee

7



--------------------------------------------------------------------------------



 



and Tier V Employee who incurs a Severance during the Change in Control
Protection Period a lump sum payment equal to two times the sum of all monthly
severance payments the employee would have received under the applicable
provisions of Section 2 hereof if his or her employment was terminated by the
Company other than for Cause, death or Disability prior to the Change in Control
Protection Period. For the avoidance of doubt, such payment shall not include an
amount in respect of COBRA premiums.
          3.4 Health & Dental Benefit Continuation. Subject to Section 3.7 and
Section 5 hereof, in the case of each Eligible Employee who incurs a Severance
during the Change in Control Protection Period, commencing on the date
immediately following such Eligible Employee’s Severance Date and continuing for
the period set forth below (the “Welfare Benefit Continuation Period”), the
Company shall provide to each such Eligible Employee and anyone entitled to
claim under or through such employee all Company-paid benefits under any group
health plan and dental plan of the Company (as in effect immediately prior to
such employee’s Severance Date or, if more favorable to such employee,
immediately prior to the Change in Control) for which employees of the Company
are eligible, to the same extent as if such employee had continued to be an
employee of the Company during the Welfare Benefit Continuation Period. To the
extent that such employee’s participation in Company benefit plans is not
practicable, the Company shall arrange to provide, at the Company’s sole
expense, such employee and anyone entitled to claim under or through such
employee with equivalent health and dental benefits under an alternative
arrangement during the Welfare Benefit Continuation Period. The coverage period
for purposes of the group health continuation requirements of Section 4980B of
the Code shall commence at the expiration of the Welfare Benefit Continuation
Period. The Welfare Benefit Continuation Period shall be twenty-four (24) months
for each Tier I Employee who incurs a Severance during the Change in Control
Protection Period and, for each other Eligible Employee who incurs a Severance
during the Change in Control Protection Period, shall be a number of months
equal to two times the number of months he or she would have received salary
continuation pursuant to the applicable provisions of Section 2 hereof if his or
her employment was terminated by the Company prior to the Change in Control
other than for Cause, death or Disability.
          3.5 Outplacement Services. Subject to Section 3.7 and Section 5
hereof, each Tier I Employee, Tier II Employee, Tier III Employee and Tier IV
Employee who incurs a Severance during the Change in Control Protection Period
shall be provided with outplacement services as if such employee had been
terminated prior to the Change in Control Protection Period and had been
entitled to receive outplacement benefits pursuant to the applicable provisions
of Section 2 hereof (determined without regard to any service requirement).
          3.6 Legal Fees. The Company shall reimburse each Eligible Employee
whose termination of employment occurs during the Change in Control Protection
Period for all reasonable legal fees and expenses incurred by such Eligible
Employee in seeking to obtain or enforce any right or benefit provided under
Section 3 of this Plan (other than any such fees and expenses incurred in
pursuing any claim determined by an arbitrator or by a court of competent
jurisdiction to be frivolous or not to have been brought in good faith).
          3.7 Release. No Eligible Employee who incurs a Severance during the
Change in Control Protection Period shall be eligible to receive any payments or
other benefits

8



--------------------------------------------------------------------------------



 



under the Plan unless he or she first executes a written release substantially
in the form attached hereto as Schedule A and does not revoke such release
within the time permitted therein for such revocation. Such release and waiver
of claims must be signed within twenty-one (21) days (or such longer period as
mandated by applicable employment laws) following the Eligible Employee’s
Severance Date.
          3.8 Payment of Benefits. Subject to Section 7.11 hereof, all payments
required to be made hereunder to an Eligible Employee shall be made in a cash
lump sum on the thirtieth (30th) day following the Eligible Employee’s Severance
Date, or, if later, on the eighth (8th) day following the expiration of the
release consideration period required by applicable law; provided, however, that
in each case the release contemplated by Section 3.7 has been executed and has
become non-revocable prior to any payment hereunder. Notwithstanding the above,
to the extent the Eligible Employee incurs a Severance following a Change in
Control but prior to a change in ownership or control of the Company within the
meaning of Section 409A of the Code, amounts payable to any Eligible Employee
hereunder, to the extent not in excess of the amount that the Eligible Employee
would have received under Section 2 of this Plan or any other
pre-Change-in-Control severance plan or arrangement with the Company had such
plan or arrangement been applicable, shall be paid at the time and in the manner
provided by such plan or arrangement and the remainder shall be paid to the
Eligible Employee in accordance with the provisions of this Section 3.8.
SECTION 4. PLAN ADMINISTRATION.
          4.1 The Plan Administrator shall administer the Plan and may interpret
the Plan, prescribe, amend and rescind rules and regulations under the Plan and
make all other determinations necessary or advisable for the administration of
the Plan, subject to all of the provisions of the Plan.
          4.2 The Plan Administrator may delegate any of its duties hereunder to
such person or persons from time to time as it may designate.
          4.3 The Plan Administrator is empowered, on behalf of the Plan, to
engage accountants, legal counsel and such other personnel as it deems necessary
or advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under the
Plan. Such persons shall exercise no discretionary authority or discretionary
control respecting the management of the Plan. All reasonable expenses thereof
shall be borne by the Company.
SECTION 5. EXCISE TAX.
          If any payment or benefit received or to be received by an Eligible
Employee (including any payment or benefit received pursuant to the Plan or
otherwise) would be (in whole or part) subject to the excise tax described in
Section 4999 of Code, then, to the extent necessary to make such payments and
benefits not subject to such excise tax, payments and benefits provided
hereunder shall be reduced by the Plan Administrator in consultation with the
Eligible Employee.

9



--------------------------------------------------------------------------------



 



SECTION 6. PLAN MODIFICATION OR TERMINATION.
          The Plan may be amended or terminated by the Board at any time;
provided, however, that (i) no termination or amendment may reduce the benefits
or payments under the Plan to an Eligible Employee if the Eligible Employee’s
Severance Date has occurred prior to such termination or amendment and
(ii) during the pendency of the Potential Change in Control (and for a period of
six months thereafter), as well as during the Change in Control Protection
Period, the Plan may not be terminated, nor may the Plan be amended if such
amendment would in any manner be adverse to the interests of any Eligible
Employee (it being understood, however, that clause (ii) shall not preclude the
Plan from being amended to bring it into compliance with Section 409A of the
Code). During the periods referred to in clause (ii) of the preceding sentence,
but not during any other period, any reduction in an Eligible Employee’s Pay
Grade or any redesignation of any such employee to a less favorable tier shall
be disregarded for purposes of the Plan.
SECTION 7. GENERAL PROVISIONS.
          7.1 Except as otherwise provided herein or by law, no right or
interest of any Eligible Employee under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Eligible Employee under the
Plan shall be liable for, or subject to, any obligation or liability of such
Eligible Employee. When a payment is due under this Plan to a severed employee
who is unable to care for his or her affairs, payment may be made directly to
his or her legal guardian or personal representative.
          7.2 If the Company or any subsidiary thereof is obligated by law or by
contract to pay severance pay, a termination indemnity, notice pay, or the like,
or if the Company or any subsidiary thereof is obligated by law to provide
advance notice of separation (“Notice Period”), then any severance pay hereunder
shall be reduced by the amount of any such severance pay, termination indemnity,
notice pay or the like, as applicable, and by the amount of any compensation
received during any Notice Period.
          7.3 Neither the establishment of the Plan, nor any modification
thereof, nor the creation of any fund, trust or account, nor the payment of any
benefits shall be construed as giving any Eligible Employee, or any person
whomsoever, the right to be retained in the service of the Company or any
subsidiary thereof, and all Eligible Employees shall remain subject to discharge
to the same extent as if the Plan had never been adopted.
          7.4 If any provision of this Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Plan shall be construed and enforced as if such
provisions had not been included.
          7.5 This Plan shall inure to the benefit of and be binding upon the
heirs, executors, administrators, successors and assigns of the parties,
including each Eligible Employee, present and future, and any successor to the
Company. If a severed employee shall die while any amount would still be payable
to such severed employee hereunder if the severed

10



--------------------------------------------------------------------------------



 



employee had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Plan to the executor,
personal representative or administrators of the severed employee’s estate.
          7.6 The headings and captions herein are provided for reference and
convenience only, shall not be considered part of the Plan, and shall not be
employed in the construction of the Plan.
          7.7 The Plan shall not be funded. No Eligible Employee shall have any
right to, or interest in, any assets of any Company which may be applied by the
Company to the payment of benefits or other rights under this Plan.
          7.8 Any notice or other communication required or permitted pursuant
to the terms hereof shall have been duly given when delivered or mailed by
United States Mail, first class, postage prepaid, addressed to the intended
recipient at his, her or its last known address.
          7.9 This Plan shall be construed and enforced according to the laws of
the Commonwealth of Pennsylvania to the extent not preempted by federal law,
which shall otherwise control.
          7.10 All benefits hereunder shall be reduced by applicable withholding
and shall be subject to applicable tax reporting, as determined by the Plan
Administrator.
          7.11 Conditions to Payment and Acceleration; Section 409A of the Code.
The intent of the parties is that payments and benefits under this Plan comply
with Section 409A of the Code to the extent subject thereto, and, accordingly,
to the maximum extent permitted, this Plan shall be interpreted and administered
to be in compliance therewith. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, the Eligible Employee shall not be
considered to have terminated employment with the Company for purposes of this
Plan and no payments shall be due to the Eligible Employee under this Plan until
such Eligible Employee would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A of the Code. For
purposes of this Plan, each amount to be paid or benefit to be provided shall be
construed as a separate identified payment for purposes of Section 409A of the
Code, and any payments described herein that are due within the “short term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise. To the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to this Plan during the six-month
period immediately following the Eligible Employee’s termination of employment
shall instead be paid on the first business day after the date that is six
months following the Eligible Employee’s termination of employment (or death, if
earlier). To the extent required to avoid an accelerated or additional tax under
Section 409A of the Code, amounts reimbursable to the Eligible Employee under
this Plan shall be paid to the Eligible Employee on or before the last day of
the year following the year in which the expense was incurred and the amount of
expenses eligible for reimbursement (and in-kind benefits provided to the
Eligible Employee) during any one year may not effect amounts reimbursable or
provided in any subsequent year; provided,

11



--------------------------------------------------------------------------------



 



however, that with respect to any reimbursements for any taxes which the
Eligible Employee would become entitled to under the terms of the Plan, the
payment of such reimbursements shall be made by the Company no later than the
end of the calendar year following the calendar year in which the Eligible
Employee remits the related taxes.
SECTION 8. CLAIMS, INQUIRIES, APPEALS.
          8.1 Applications for Benefits and Inquiries. Any application for
benefits, inquiries about the Plan or inquiries about present or future rights
under the Plan must be submitted to the Plan Administrator in writing, as
follows:
Plan Administrator
c/o Mylan Inc.
1500 Corporate Drive
Canonsburg, PA 15317
          8.2 Denial of Claims. In the event that any application for benefits
is denied in whole or in part, the Plan Administrator must notify the applicant,
in writing, of the denial of the application, and of the applicant’s right to
review the denial. The written notice of denial will be set forth in a manner
designed to be understood by the employee, and will include specific reasons for
the denial, specific references to the Plan provision upon which the denial is
based, a description of any information or material that the Plan Administrator
needs to complete the review, and an explanation of the Plan’s review procedure.
          This written notice will be given to the employee within ninety
(90) days after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90)-day period.
          This notice of extension will describe the special circumstances
necessitating the additional time and the date by which the Plan Administrator
is to render his or her decision on the application. If written notice of denial
of the application for benefits is not furnished within the specified time, the
application shall be deemed to be denied. The applicant will then be permitted
to appeal the denial in accordance with the Review Procedure described below.
          8.3 Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied (or deemed
denied), in whole or in part, may appeal the denial by submitting a request for
a review to the Plan Administrator within 60 days after the application is
denied (or deemed denied). The Plan Administrator will give the applicant (or
his or her representative) an opportunity to review pertinent documents in
preparing a request for a review and submit written comments, documents, records
and other information relating to the claim. A request for a review shall be in
writing and shall be addressed to:

12



--------------------------------------------------------------------------------



 



Plan Administrator
c/o Mylan Inc.
1500 Corporate Drive
Canonsburg, PA 15317
With a copy to:
Chief Legal Officer
Mylan Inc.
1500 Corporate Drive
Canonsburg, PA 15317
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The Plan Administrator may require the applicant to submit
additional facts, documents or other material as he or she may find necessary or
appropriate in making his or her review.
          8.4 Decision on Review. The Plan Administrator will act on each
request for review within sixty (60) days after receipt of the request, unless
special circumstances require an extension of time (not to exceed an additional
sixty (60) days), for processing the request for a review. If an extension for
review is required, written notice of the extension will be furnished to the
applicant within the initial sixty (60)-day period. The Plan Administrator will
give prompt, written notice of his or her decision to the applicant. In the
event that the Plan Administrator confirms the denial of the application for
benefits in whole or in part, the notice will outline, in a manner calculated to
be understood by the applicant, the specific Plan provisions upon which the
decision is based. If written notice of the Plan Administrator’s decision is not
given to the applicant within the time prescribed in this Section 8.4 the
application will be deemed denied on review.
          8.5 Rules and Procedures. The Plan Administrator may establish rules
and procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out his or her responsibilities in reviewing benefit
claims. The Plan Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial (or deemed
denial) of benefits to do so at the applicant’s own expense.
          8.6 Exhaustion of Remedies. No legal action for benefits under the
Plan may be brought until the claimant (i) has submitted a written application
for benefits in accordance with the procedures described by Section 8.1 above,
(ii) has been notified by the Plan Administrator that the application is denied
(or the application is deemed denied due to the Plan Administrator’s failure to
act on it within the established time period), (iii) has filed a written request
for a review of the application in accordance with the appeal procedure
described in Section 8.3 above and (iv) has been notified in writing that the
Plan Administrator has denied the appeal (or the appeal is deemed to be denied
due to the Plan Administrator’s failure to take any action on the claim within
the time prescribed by Section 8.4 above).

13



--------------------------------------------------------------------------------



 



SCHEDULE A
WAIVER AND RELEASE OF CLAIMS AGREEMENT
          YOU HAVE BEEN ADVISED TO CONSULT AN ATTORNEY PRIOR TO SIGNING THIS
AGREEMENT.
          YOU HAVE [FORTY-FIVE] [TWENTY-ONE] DAYS AFTER RECEIVING THIS AGREEMENT
TO CONSIDER WHETHER TO SIGN IT.
          AFTER SIGNING THIS AGREEMENT, YOU HAVE ANOTHER SEVEN DAYS IN WHICH TO
REVOKE IT, AND IT DOES NOT TAKE EFFECT UNTIL THOSE SEVEN DAYS HAVE ENDED.
          In consideration of, and subject to, the payments to be made to me by
Mylan Inc. (“Mylan”) or any of its subsidiaries, pursuant to the Mylan
Laboratories Severance Plan (the “Plan”), which I acknowledge that I would not
otherwise be entitled to receive, I hereby waive any claims I may have for
employment or re-employment by Mylan or any subsidiary thereof after the date
hereof, and I further agree to and do release and forever discharge Mylan or any
subsidiary of Mylan and their respective past and present officers, directors,
shareholders, employees and agents from any and all claims and causes of action,
known or unknown, arising out of or relating to my employment with Mylan or any
subsidiary of Mylan or the termination thereof, including, but not limited to,
wrongful discharge, breach of contract, tort, fraud, any State’s Human Relations
Act, the Americans with Disabilities Act, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, Sections 1981-1988 of Title 42 of the U. S.
Code, Older Workers’ Benefit Protection Act, Family and Medical Leave Act, the
Fair Labor Standards Act, any State’s Wage Payment and Collection laws, the Age
Discrimination in Employment Act of 1967, the Pregnancy Discrimination Act, the
Employee Retirement Income Security Act of 1974, all as amended. Should you
decide to file any charge or legal claim against the Company, you agree to waive
your right to recover any damages or other relief awarded to you which arises
out of any such charge or legal claim made by you against the Company.
          Notwithstanding the foregoing or any other provision hereof, nothing
in this Waiver and Release of Claims Agreement shall adversely affect (i) my
rights under the Plan; (ii) my rights to benefits other than severance benefits
under plans, programs and arrangements of Mylan or any subsidiary or parent of
Mylan; or (iii) my rights to indemnification under any indemnification
agreement, applicable law and the certificates of incorporation and bylaws of
Mylan and any subsidiary of Mylan, and my rights under any director’s and
officer’s liability insurance policy covering me.
          I acknowledge that I have signed this Waiver and Release of Claims
Agreement voluntarily, knowingly, of my own free will and without reservation or
duress, and that no promises or representations, written or oral, have been made
to me by any person to induce me to do so other than the promise of payment set
forth in the first paragraph above and Mylan’s acknowledgment of my rights
reserved under the preceding paragraph above.

14



--------------------------------------------------------------------------------



 



          I understand that this release will be deemed to be an application for
benefits under the Plan, and that my entitlement thereto shall be governed by
the terms and conditions of the Plan, and I expressly hereby consent to such
terms and conditions.
          I acknowledge that I have been given not less than [forty-five (45)]
[twenty-one (21)] days to review and consider this Waiver and Release of Claims
Agreement, and that I have had the opportunity to consult with an attorney or
other advisor of my choice and have been advised by Mylan to do so if I choose.
I may revoke this Waiver and Release of Claims Agreement seven days or less
after its execution by providing written notice to the Vice-President of Human
Resources at Mylan’s corporate headquarters (or some other designee).
          Finally, I acknowledge that I have carefully read this Waiver and
Release of Claims Agreement and understand all of its terms. This is the entire
Agreement between the parties and is legally binding and enforceable.
          This Waiver and Release of Claims Agreement shall be governed and
interpreted under federal law and the laws of Pennsylvania.
          I knowingly and voluntarily sign this Waiver and Release of Claims
Agreement and agree to be bound by its terms.

                      Date Delivered to Employee:       Mylan Inc.    
 
                    Date Signed by Employee:       By:        
 
                   
 
              Title:    
 
                    Seven-Day Revocation Period Ends:                
 
                   
Signed:
          Date:        
 
                   

(Print Employee’s Name)

15